Name: COMMISSION REGULATION (EC) No 219/97 of 5 February 1997 amending Regulation (EC) No 176/97 amending Regulation (EEC) No 391/92 setting the amounts of aid for the supply of cereals products from the Community to the French overseas departments
 Type: Regulation
 Subject Matter: plant product;  production;  economic policy;  trade
 Date Published: nan

 6. 2. 97 I EN 1 Official Journal of the European Communities No L 36/ 13 COMMISSION REGULATION (EC) No 219/97 of 5 February 1997 amending Regulation (EC) No 176/97 amending Regulation (EEC) No 391/92 setting the amounts of aid for the supply of cereals products from the Community to the French overseas departments THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 2 (6) thereof, Whereas Commission Regulation (EC) No 176/97 (3), amending Regulation (EEC) No 391 /92 (4), fixed the amounts of aid for the supply of cereal products from the Community to the French overseas departments; Whereas a check has shown that the published version does not correspond to the measures presented for an opinion to the Management Committee; whereas the Regulation in question should therefore be corrected, HAS ADOPTED THIS REGULATION: Article 1 The Annex of amended Regulation (EEC) No 391 /92 is replaced by the Annex to the present Regulation . Article 2 This Regulation shall enter into force on 6 February 1997. It shall apply with effect from 1 February 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 February 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 356, 24. 12 . 1991 , p. 1 . (2) OJ No L 267, 9 . 11 . 1995, p. 1 . h) OJ No L 31 , 1 . 2. 1997, p. 5 . (4) OJ No L 43, 19 . 2. 1992, p. 23 . No L 36/14 I EN I Official Journal of the European Communities 6 . 2. 97 ANNEX to the Commission Regulation of 5 February 1997 amending Regulation (EC) No 176/97 amending Regulation (EEC) No 391/92 setting the amounts of aid for the supply of cereals products from the Community to the French overseas departments (Ecu/tonnes) Amount of aid DestinationProduct (CN code) Guadeloupe Martinique FrenchGuiana Reunion Common wheat ( 1001 90 99) 21,00 21,00 21,00 24,00 Barley ( 1003 00 90) 35,00 35,00 35,00 38,00 Maize ( 1005 90 00) 44,00 44,00 44,00 47,00 Durum wheat ( 1001 10 00) 13,00 13,00 13,00 16,00